Case 18-09243-JJG-11              Doc 127        Filed 01/15/19        EOD 01/15/19 10:09:22              Pg 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


In re:                                 )                                Chapter 11
                                       )
SCOTTY'S HOLDINGS, LLC,1               )                                Case No. 18-09243-JJG-11
                                       )
                  Debtor(s).           )                                (Jointly Administered)
_______________________________________)

    AMENDED2 LIMITED OBJECTION TO DEBTORS' MOTION FOR AN ORDER (I)
      AUTHORIZING THE DEBTORS TO OBTAIN SECURED POST-PETITION
             FINANCING, AND (II) GRANTING RELATED RELIEF

         Creditor Precedent Countrywide Acquisitions, LLC ("Precedent") hereby responds to

the Debtors' Motion for an Order (I) Authorizing the Debtors to Obtain Secured Post-Petition

Financing, and (II) Granting Related Relief (the "Motion") as follows:

         1.       Precedent is the landlord for Debtor Scotty's Indianapolis LLC ("Debtor")

pursuant to an unexpired lease agreement dated April 7, 2006, as amended (the "Lease

Agreement"), between the Debtor and PP Indianapolis III Project Corporation, Precedent's

predecessor in interest, for real property located at 3905 E. 96th Street, Indianapolis, Indiana.

         2.       Under the Lease Agreement, Debtor is obligated to make ongoing rent

payments to Precedent.            Debtor remains in possession of the premises and has not yet

assumed or rejected the Lease Agreement.




1
 The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC, Case
No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11; Scotty's
Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-11;
Scott's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC, Case No.
18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's Brewhouse
Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11;
Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC, Case No.
18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
2
 Amended to substitute proper entity “Precedent Countryside Acquisitions, LLC” in place of “Precedent Co-
Investor, LLC” and to note that January rent has not been received as of the filing of this amended limited objection.
Case 18-09243-JJG-11       Doc 127     Filed 01/15/19    EOD 01/15/19 10:09:22      Pg 2 of 4



       3.     Section 365(d)(3) absolutely mandates the Debtor to timely make all post-

petition, pre-rejection rent payments to Precedent.     In the event the Debtor violates the

mandate of section 365(d)(3), Precedent is entitled to a de-facto administrative claim for any

such rent that is not paid. Paul Harris Stores, Inc. v. Mabel L. Slater Realty Tr., 148 B.R.

307, 314 (S.D.Ind.1992); In re Telesphere Commc'ns, Inc., 148 B.R. 525, 531 (Bankr. N.D.

Ill. 1992).   That claim is entitled to super-priority over other administrative claims.

Telesphere Commc'ns, Inc., 148 B.R. at 525.

       4.     To date, and in addition to its claim for pre-petition rent and other charges in

the sum of $73,482.96, Precedent has not been paid its claim for stub rent and other charges

due for the period from the Petition Date through December 31, 2018, which amounts to

$20,432.35. Precedent has not yet received January rent.

       5.     In their Motion, the Debtors seek an order approving on a final basis post-

petition financing provided by Sase Kosan, K.K and any additional lender that provides a

commitment to participate in the proposed DIP Facility (capitalized terms used herein shall

have the same meaning as in the Motion).

       6.     Subject to a Carve-Out for certain professional fees and expenses, the Motion

asks the Court to grant the DIP Lenders an administrative claim "with priority in payment

over any and all administrative expenses of the kinds specified or ordered pursuant to any

provision of the Bankruptcy Code, including, without limitation, Bankruptcy Code sections

105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 and 1114 (the

“Superpriority Claims”); provided, however, that to the extent that the Bankruptcy Court

grants a priority claim in respect of the diminution in value of the collateral secured by the

PrePetition Credit Facilities, such claim may be pari passu with the Superpriority Claim."

See Exhibit 3 to the Motion at p. 5.
Case 18-09243-JJG-11           Doc 127    Filed 01/15/19   EOD 01/15/19 10:09:22      Pg 3 of 4



          7.       Precedent objects to the Motion to the extent it attempts to (1) relieve the

Debtor of its obligation to timely make post-petition rent payments or (2) grant the DIP

Lenders a claim with priority over any super-priority claim Precedent may be entitled to

assert.        Nothing in section 364 permits Debtor to avoid its obligations under section

365(d)(3). The relief requested in the Motion is thus contrary to the express provisions of

the Bankruptcy Code.

          8.       If the Court grants the Motion, any such order should expressly state that

Debtor is not relieved from its obligation to pay ongoing post-petition, pre-rejection rent, and

that the DIP Lenders’ claim remains junior to any super-priority administrative claim

Precedent would be entitled to assert should post-petition rent not be paid.

          9.       Alternatively, Precedent would not oppose the inclusion of any claim it may

have for unpaid post-petition, pre-rejection rent in the Carve-Out, which would have

essentially the same effect and thus would not violate section 365(d)(3).

          WHEREFORE, Precedent objects to the Debtors’ Motion and requests the relief

proposed in paragraphs 8 and 9 hereof, or their equivalent, and for all other relief appropriate

under the circumstances.

                                              Respectfully submitted,

                                              /s/ John C. Cannizzaro
                                              ICE MILLER LLP
                                              John C. Cannizzaro
                                              250 West Street, Suite 700
                                              Columbus, OH 43215-7509
                                              Telephone: (614) 462-1070
                                              john.cannizzaro@icemiller.com
                                              Jeffrey A. Hokanson
                                              One American Square, Suite 2900
                                              Indianapolis, IN 46282-0200
                                              Telephone: (317) 236-2100
                                              jeff.hokanson@icemiller.com

                                              Counsel for Precedent Countrywide Acquisitions, LLC
Case 18-09243-JJG-11         Doc 127     Filed 01/15/19     EOD 01/15/19 10:09:22         Pg 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

       John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
       Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
       Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
       John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
       Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-
       levin.net;jkrichbaum@rubin-levin.net;atty_dcaruso@bluestylus.com
       E. Davis Coots kcarlisle@chwlaw.com, kcarlisle@chwlaw.com
       Aaron E. Davis Aaron.Davis@bclplaw.com,
       kathryn.farris@bclplaw.com;chdocketing@bclplaw.com
       Lucy Renee Dollens lucy.dollens@quarles.com,
       paul.sanders@quarles.com;DocketIN@quarles.com;kelly.webster@quarles.com
       Mary Jean Fassett mjf@mccarronlaw.com
       Isaac M Gabriel isaac.gabriel@quarles.com,
       sybil.aytch@quarles.com;kelly.webster@quarles.com;elizabeth.fella@quarles.com
       Craig Solomon Ganz ganzc@ballardspahr.com
       Christopher C Hagenow chagenow@bbrlawpc.com, kellis@bbrlawpc.com
       Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
       Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
       John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
       Frederick Hyman fhyman@mayerbrown.com
       Brent E. Inabnit brenti@sni-law.com
       Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com;tbutton@rbelaw.com
       Jay Pearson Kennedy jkennedy@kgrlaw.com,
       tfroelich@kgrlaw.com;srosner@kgrlaw.com;jli@kgrlaw.com
       Steven M. Lutz Lutz@cchalaw.com
       John Michael Mead jmead@indylegal.net, cweaver@indylegal.net
       Harley K Means hkm@kgrlaw.com,
       kwhigham@kgrlaw.com;cjs@kgrlaw.com;tjf@kgrlaw.com
       Ronald J. Moore Ronald.Moore@usdoj.gov
       Amanda Koziura Quick amanda.quick@atg.in.gov, Darlene.Greenley@atg.in.gov
       Harrison Edward Strauss harrison.strauss@usdoj.gov, Lora.L.Hurlbert@USDOJ.GOV
       Meredith R. Theisen mtheisen@rubin-levin.net,
       atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
       U.S. Trustee ustpregion10.in.ecf@usdoj.gov



                                                     /s/ John C. Cannizzaro
                                                     John C. Cannizzaro
